In re Higgins, Shawn;-Defendant: Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. I, No. 00-4999; to the Court of Appeal, Fifth Circuit, No. 02-K-442.
Denied in part; granted in part with order.
Defendant’s request that this court quash the indictment is DENIED. Relative to defendant’s request for Brady and Giglio evidence:
The court is ordered to inform the defendant prior to trial whether the grand jury transcripts reviewed via in camera inspection reveal any evidence favorable to the accused which is material to guilt or innocence under Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) and/or Giglio v. United States, 405 U.S. 150, 92 S.Ct. 763, 31 L.Ed.2d 104 (1972). If the court expresses that no such evidence is contained in the grand jury transcripts, then there is no impediment to the trial’s commencement, but the trial court must preserve the testimony reviewed in camera for appellate review.
If the trial court expresses that the grand jury transcripts contain evidence favorable to the accused which is material to guilt or innocence under Brady and/or Giglio, then that evidence should be made available to the defendant pursuant to State v. Trosclair, 443 So.2d 1098, 1103 (La.1983) and State v. Peters, 406 So.2d 189 (La.1981).
TRAYLOR, J., would deny the writ application.